DETAILED ACTION
Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant responded to Restriction Requirement on 5/7/21.  Applicant elected Group I with traverse and proposed a new restriction in view of amendments to the claims.  Examiner has withdrawn the restriction requirement in view of the amended claim set dated 5/7/21 which is much more manageable to perform the search of the claimed invention.

Priority

    PNG
    media_image1.png
    57
    382
    media_image1.png
    Greyscale


Status of the Claims

Claims 1, 2, 6-9, 16, 23, 43, 44, 48 and 49 are rejected.
Claim 45 is objected.
Claims 3-5, 10-15, 17-22, 24-41 and 50-63 are cancelled.
Claims 42, 46, 47 and 64-70 are allowed.
Claims 64-70 are new.


Claim Objections

Claim 45 is depended upon a rejected base claim.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(1)	Claims 1, 2, 6-9, 16, 23, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "fourth organic moiety" and “fifth organic moiety” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  These phrases are not defined by the claim 2.  Claim 2 is dependent upon claim 1.  Claim 1 does not define the phrases "fourth organic moiety" and “fifth organic moiety”; however, claim 1 does define “first organic moiety” as shown in claim 1.  There is no mention of “second organic moiety” and the term “third” organic moiety has been deleted (amended).  Clearly, the use of “fourth” and “fifth” is indefinite in the absence of a claimed definition and the lack of the terms “second” and “third” makes these claims and all dependent claims unclear and indefinite.

Claims 43 and 48 recite broad limitations which include a subsequent narrower exemplary statement “e.g., greater than 10, greater than 20, greater than 30, greater than 50, ……”.  Claims 44 and 49 recite broad limitations which include a subsequent narrower exemplary statement “e.g.,Cl, Br, I” and “e.g., acyl, acyloxy, amido, and the like”.
The exemplary phrase render the scope of the claims non-distinct.  In each of the multiple instances where the “e.g.” phrase appear, it is not clear whether the scope is limited to these narrower exemplary or preferably statement(s) or whether the previous broader limitation applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MABRY whose telephone number is (571)270-1967.  The examiner can normally be reached on 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN MABRY/
Primary Examiner
Art Unit 1625